DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/28/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of polyurethane A (claim 37) obtained from hydrogenated polybutadiene diol (formula (3)), 1,6-hexamethyldiisocyanate (formula (4)) and ethylene glycol. Claims 16 and 33-37, 39-41, 43-49 read on this species and are under examination.
Claims 16 and 33-37, 39-41, 43-49 are pending and under examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16 and 33-37, 39-41, 43-49 are rejected under 35 U.S.C. 103 as being unpatentable over Omura et al. (US20070148120) in view of Rollat et al. (US20040141942), Miyata et al. (US20160177017) and Pinzon et al. (US20020122781).

Determination of the scope and content of the prior art
(MPEP 2141.01)
Omura et al.  teaches skin treatment composition for wrinkle reduction comprising (a) a non-emulsification type cross-linked silicone, (b) a film forming polymer having a film shrinkage rate of 20% or less containing as a main ingredient a polyurethane having a film shrinkage rate of 20%, ( c) a liquid oil component, and ( d) water (abstract). The polyurethane in the present invention is preferably obtained with a conventional method reacting at least (A) an isocyanate compound having two isocyanate groups and (B) a diol compound having two hydroxyl groups (page 3, [0047]). Examples of said aliphatic diisocyanate compounds include ethylene diisocyanate, 2,2,4-trimethylhexamethylene diisocyanate, and 1,6-hexamethylene diisocyanate (page 3, [0049, 0052]). Selection of said dial compound (ingredient B) is not limited in particular as long as it is used in conventional polyurethane manufacturing, preferable examples include polybutadiene diol, ethylene glycol, etc. One, two or more diol compounds are freely selected and used (page 3, [0053-0054]). This teaches a polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol. The blend ratio of the polyurethane is preferably 0.1-10 wt % of the total amount of the skin treatment
Composition (page 5, [0074]). The skin treatment composition of the present invention is used in foundation cosmetic formulations in the form of cream, emulsion, lotion or gel (page 7, [0102]; page 11, [0166]). Selection of the liquid oil component used in the present invention is not limited in particular as long as it is cosmetic at an ordinary temperature (25° C.). Examples of the liquid oil component include liquid silicone oil, liquid hydrocarbon oil, liquid ester oil, and liquid higher aliphatic acid (page 7, [0112]). Example of liquid hydrocarbon oil includes light isoparafin, isodecane; and the liquid ester oil includes isopropyl palmitate (page 7, [0114-0115]). The liquid oil component is preferably 0.5-30% of the total composition (page 8, [0125]).
	Rollat et al. teaches cosmetic composition comprising polyurethane obtained by reacting 0011 (a) an isocyanate terminated polyurethane pre polymer being obtained by reacting: (i) at least one polyactive hydrogen compound insoluble in Said medium of dispersion, wherein Said polyactive hydrogen compound is Selected from alkyl, aryl, and aralkyl Structures optionally Substituted in and/or on the structure by N, O, and/or S groups; (ii) at least one polyisocyanate, and (iii) at least one polyactive hydrogen compound Soluble in the medium of the dispersion, (b) at least one polyfunctional chain extender; and (c) at least one chain terminator (abstract; page 1, [0011-0013]). Polyol such as hydrogenated polybutadiene diols include KRATON L-2203 (OH equivalent weight 1660) can be sued as polyactive hydrogen compound (page 2, [0020, 0026]; page 7, [0086]). The molecular weight of polyurethane is from about 20000 to 30000 (Page 5, [0056]).
Miyata et al. teaches an aqueous dispersion for use in a cosmetic, which has both the flexibility and hair styling properties (hair set retention properties), and
which allows for easily re-styling hair when the hair style once set has been disturbed; and a cosmetic including the same. In the above mentioned aqueous dispersion and the cosmetic, a polyurethane is used, which is obtainable from a polyol component including at least one type of a polyether polyol and a polyester polyol, and a polyvalent isocyanate component, wherein the polyol component includes: a polyether polyol containing as a major component a structural unit derived from a polyalkylene glycol having from 2 to 4 carbon atoms, and having a number average molecular weight of 400 or more and 4,000 or less; or a polyester polyol containing a structural unit derived from at least one type of dicarboxylic acid selected from the group consisting of phthalic acid, isophthalic acid and terephthalic acid (abstract). The polyol includes polybutadiene diol, hydrogenated polybutadiene diol (page 5, [0057]).
Pinzon et al. teaches Structured compositions comprising at least one structuring polymer and at least one at least one oil-soluble cationic surfactant (abstract). According to one embodiment of the invention, the composition is in the form of a substantially clear or substantially transparent composition such as, for example, a clear lipstick, clear sunscreen composition, or clear foundation, in particular for concealing skin imperfections, For example, the composition is in the form of transparent gel in one embodiment  (page 2, [0012-0013]). In one embodiment, the structuring polymer contains polyurethane skeleton (page 2, [0016, 0022]). The liquid fatty phase, in one embodiment, contains at least one non-volatile oil chosen from, for example, hydrocarbon-based oils of mineral, plant and synthetic origin, synthetic esters or ethers, silicone oils and mixtures thereof from 20% to 75% (page 9, [0120-0121]).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Omura et al.  is that Omura et al.   do not expressly teach hydrogenated polybutadiene diol, MW of polyurethane, clear transparent gel and amount of oil. This deficiency in Omura et al.   is cured by the teachings of Rollat et al., Miyata et al. and Pinzon et al. 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Omura et al., as suggested by Rollat et al., Miyata et al. and Pinzon et al.,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to replace hydrogenated polybutadiene diol for polybutadiene diol in polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol because this is simple substitution of one known polyol for polyurethane in cosmetic composition for another to obtain predictable results. MPEP 2143, it is prima facie obviousness to simple substitution of one known element for another to obtain predictable results. Under guidance from Rollat et al. and Miyata et al. teaching hydrogenated polybutadiene diol as suitable polyol and alternative to polybutadiene diol for polyurethane, it is obvious for one of ordinary skill in the art to replace hydrogenated polybutadiene diol for polybutadiene diol in polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol, and prepare polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, hydrogenated polybutadiene diol and ethylene glycol with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to have polyurethane with average MW of 10000 to 100000 and oil from 65 to 99% because this is optimization through routing experimentation or under prior art condition. MPEP 2144.05. Under guidance from Rollat et al. teaching MW of polyurethane from 20000 to 30000; Pinzon et al. teaches cosmetic composition in the form of foundation gel comprising oil ester from 20% to 75%; it is obvious for one of ordinary skill in the art to have polyurethane MW from 10000 to 100000 and oil ester from 65 to 99% and produce instant claimed invention with reasonable expectation of success.
Regarding the limitation of “oil-soluble” in claim 16, it is regarded as inherent property of elected polyurethane, since prior art teach the same or substantially same polyurethane, the same or substantially same polyurethane is expected to have the same properties such as oil-soluble.
Regarding polyurethane at 1-35% in claim 16 and oil B at 65-99% in polyurethane gel composition in claim 43, Omura et al. teaches polyurethane is preferably 0.1-10 wt % of the total amount of the skin treatment, the liquid oil component is preferably 0.5-30% of the total composition. There is not separated polyurethane gel composition after it is mixed with all other ingredient in the cosmetic composition, at the best, this is considered as product by process. The initial concentration of polyurethane in the gel is not limiting since there is not recitation of amount of “polyurethane gel composition (polyurethane and oil)” in the final cosmetic composition.
Regarding claims 33 and 35-36, it is the examiner’s position that claims 33 and 35-36 produce the same polyurethane from obtained from the reaction of 1,6-hexamethylene diisocyanate, hydrogenated polybutadiene diol and ethylene glycol but at different process. This is product by process. In arguendo that claims 33 and 35-36 produce different polyurethane, claims 33 and 35-36 would not read on the examined polyurethane species and would have been withdrawn from consideration.
Regarding n = 10-100 for hydrogenated polybutadiene diol HO-CH2CH2(C4H8)nCH2CH2-OH, Rollat et al. teaches hydrogenated polybutadiene diols include KRATON L-2203 (OH equivalent weight 1660. Since hydrogenated polybutadiene diols has two OH group, the MW is 1660x2=3320, the total weight of (C4H8)n = 3320-(14+14+17)x2=3230, MW of C4H8=56, n=3230/56=58, inside of 10-100.
Claims 40-41, Omura et al. teaches  ester oil  isopropyl palmitate, with 0 hydroxy group, a liquid at 25ºC.
Claim 44, since the amount of “gel composition” is not cited in claim, the amount of polyurethane and oil is not limiting for the same rational as the discussion for claim 43. It appears that “a gel” is not part of the cosmetic of claim 16, and claim 44 is interpreted that the polyurethane gel composition of claim 16 show certain characteristic  with liquid paraffin after mixing, heating and cooling. Since prior art teaches the same or substantially same polyurethane gel composition, this same or substantially same polyurethane gel composition is expected to have the same or substantially same characteristic. MPEP 2112 I, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). 
Claim 45, according to the same rational as claim 44, since prior art teaches the same or substantially same polyurethane gel composition, this same or substantially same polyurethane gel composition is expected to have the same or substantially same characteristic gel resilience.
Claim 46, a clear transparent gel would have a transmittance of 700nm of 90% or more, one of ordinary skill in the art would have been motivated to have clear transparent gel because this is suitable gel form for cosmetic foundation as suggested by Pinzon et al., furthermore, a clear transparent may be pleasant at least for certain customer. Therefore, it is obvious for one of ordinary skill in the art to have a clear transparent gel and produce instant claimed invention with reasonable expectation of success.
Regarding claims 48-49, claim 48 is regarded as product by process for the same rational as discussed for claims 33 and 35-36, thus, the ratio of claim 48 is similar to claim 49 for the hydrogenated polybutadiene having hydroxy group at the terminals  and ethyl glycol, since Omura et al. teaches two diol without mention amount, it is within skill of one artisan to adjust and optimize the amount relative to each other to have the claimed range, at least 1:1 molar is obvious in the absence of showing criticality of range.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that the limitation of claim 42 into claim 16 for allowance.
In response to this argument: This is not persuasive. Each limitation of applicant’s claimed invention including amended claim 16 has been fully addressed, and the 103 rejection is still proper.

Applicants argue that the claimed invention provides a polyurethane gel composition that results in a transparent cosmetic film having high gloss, elasticity, and resilience. This results in makeup that lasts for an extended period. 5 The inventors have found that by mixing the claimed polyurethane and an oil agent, one obtains a polyurethane gel composition having considerable elasticity and resilience.
When this polyurethane gel composition is used in a cosmetic, the result is a
cosmetic film having excellent gloss. Additionally, the resulting resilience inhibits the
deterioration in makeup coverage that results from subtle movements of the skin and
eyelids.6 The amount of polyurethane used has been found to be particularly critical in achieving the foregoing effects.
In response to this argument: This is not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., superior properties) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Regarding critical amount of polyurethane, there is no recitation of amount of polyurethane in the claim .  Furthermore, there is no evidence that prior art composition does not have such properties. Therefore, the 103 rejection is still proper.

Applicants argue that The examiner proposes that one would have found it obvious to replace hydrogenated polybutadiene diol for polybutadiene diol in polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol because doing so would have been seen as a "simple substitution of one known polyol for polyurethane in cosmetic composition for another to obtain predictable results." The examiner has not provided any evidence to prove the substitution was known. Nor has the examiner provided any evidence to prove that, in fact, the results thus obtained were predictable. The examiner's statement the invention was but a simple substitution with predictable results is a good example of a "mere conclusory statement." Indeed, if one were asked to write a mere conclusory statement, it would be difficult to do any better. In fact, there is no reason to think that the ordinary artisan would have found the proposed substitution to have been obvious.
The oil-soluble polyurethane of the present invention forms polyurethane gel by
being mixed with an oil agent in a way that affects the transparency of polyurethane. As such, the difference between polyurethane and hydrogenated polybutadiene is one that
may affect the solubility in the oil agent. This cannot be said to be a simple substitution.
For reasons discussed in more detail below, the cited combination, viewed as a
whole, fails to teach or suggest the polyurethane gel composition as claimed and also
fails to teach or suggest that one can replace Omura's polybutadiene hydrogenated polyurethane diol with a reasonable expectation of success.
In response to this argument: This is not persuasive. As clearly discussed in the above 10 rejections, Under guidance from Rollat et al. and Miyata et al. teaching hydrogenated polybutadiene diol as suitable polyol and alternative to polybutadiene diol for polyurethane, it is obvious for one of ordinary skill in the art to replace hydrogenated polybutadiene diol for polybutadiene diol in polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, polybutadiene diol and ethylene glycol, and prepare polyurethane obtained from the reaction of 1,6-hexamethylene diisocyanate, hydrogenated polybutadiene diol and ethylene glycol with reasonable expectation of success. Furthermore, “oil-soluble” is considered as inherent property of the elected polyurethane as discussed in the above 103 rejection. Therefore, the 103 rejection is still proper.

Applicants argue that Claim 16 specifies a mass percentage relative to the polyurethane gel composition. In particular, the claim requires that the oil-soluble polyurethane be "is contained in an amount of 1 to 35 mass % in the polyurethane gel composition."The "cosmetic" contains plenty of mass other than the gel. But this other mass is irrelevant to the claim. The claim concerns the mass of the polyurethane divided by mass of the gel. It is not the mass of polyurethane divided by the mass of the cosmetic as a whole. Omura discloses a particular mass percentage of polyurethane. In Omura, the mass of polyurethane is being divided by the mass of the entire "skin treatment composition." In order to meet the limitation, the "skin treatment composition" must consist of only the gel. If the "skin treatment composition" consists of mass other than that of the gel, any mass percentages associated with it are irrelevant. The best place to learn what exactly is in the "skin treatment composition" is the claims. According to Omura's claim, the "skin treatment composition" contains mass
due to many constituents, i.e., cross-linked silicone, a film forming polymer that has
some polyurethane in it, a a liquid oil component, and water. Accordingly, Omura fails to disclose the polyurethane gel composition with the correct amount of polyurethane.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, Omura et al. teaches polyurethane is preferably 0.1-10 wt % of the total amount of the skin treatment, the liquid oil component is preferably 0.5-30% of the total composition. There is not separated polyurethane gel composition after it is mixed with all other ingredient in the cosmetic composition, at the best, this is considered as product by process. The initial concentration of polyurethane in the gel is not limiting since there is not recitation of amount of “polyurethane gel composition (polyurethane and oil)” in the final cosmetic composition.

Applicants argue that As noted above, Omura fails to disclose the polyurethane gel composition as claimed. However, even if one were to give the rejection the benefit of the doubt, Omura suggests that such a composition would be unfavorable in its effect. According to Omura: "If the blend ratio is less than 0.1 wt% then the effect of the present invention cannot be obtained sufficiently; and if it is over 10 wt % then the film tends to peel off the skin."  Based on the foregoing teaching, the ordinary artisan would have realized that one should avoid having the polyurethane content be between 10 mass% to 35 mass% because doing so would result in the film peeling off the skin instead of staying on. Accordingly, the ordinary artisan would have understood the range as claimed to be disadvantageous.
In response to this argument: This is not persuasive. As clearly discussed in the above 103 rejection and response to argument, prior arts teach 0.1% to 10% of polyurethane in the cosmetic composition, applicant’s claim require polyurethane amount in the polyurethane gel that does not exist after being mixed in the cosmetic composition and applicant’s claim even does not require any amount of polyurethane in the final cosmetic composition. Applicants simply confused themselves with two different concepts. Thus, the 103 rejection is still proper.

Applicants argue that As previously stated, having the oil-soluble polyurethane be "in an amount of 1 to 35 mass % in the polyurethane gel composition" yields the unexpected result of a gel composition that has considerable elasticity and resilience, thus making it useful as a cosmetic. It has also been found that when the content of polyurethane falls below the claimed range, transparency is high, but one loses the feeling of elasticity and resilience that is desired in cosmetics. As such, the amount of oil-soluble polyurethane is critical to achieving the technical effect of the present invention. This critical amount is not one that could have been guessed. One could say that it is obvious to experiment with different amounts of oil-soluble polyurethane. However, before one can do this, one would at least have to know that there exists a link between the amounts of oil-soluble polyurethane and both elasticity and resilience. The prior art, viewed as a whole, fails to teach any such link. Accordingly, the particular amounts of oil-soluble polyurethane cannot be said to be obvious.
In response to this argument: As clearly discussed in the above 103 rejection and response to argument, prior arts teach 0.1% to 10% of polyurethane in the cosmetic composition, applicant’s claim require polyurethane amount in the polyurethane gel that does not exist after being mixed in the cosmetic composition and applicant’s claim even does not require any amount of polyurethane in the final cosmetic composition. Applicants simply confused themselves with two different concepts. No unexpected result has been demonstrated. Thus, the 103 rejection is still proper.

Applicants argue that the cited combination is quite different from the
claimed subject matter. The claimed polyurethane gel composition comprises only a particular polyurethane and an oil agent. These are essential to forming this gel. The use of an oil-soluble polyurethane means that the polyurethane can function as an oil-soluble gelling agent to form a polyurethane gel composition. 13 This is the key to making a polyurethane gel composition that combines transparency, high gloss, elasticity, and resilience. The transparency and high gloss is useful for cosmetics. The whole section of 8 is included herein by reference.
	In response to this argument: This is not persuasive. As discussed in the above 103 rejection and response to argument, the combination of prior art teaches each limitation of applicant’s claimed invention including polyurethane and oil, and polyurethane gel does not exist after being mixed in the cosmetic composition. Therefore, the 103 rejection is still proper.

	Applicants argue that Omura discloses combining polyurethane and an oil agent to form something that is not a gel. To form a gel, one must add a gelling agent. All argument of section 9 is included herein by reference.
	In response to this argument: This is not persuasive. As discussed in the above 103 rejection and response to argument, the combination of prior art teaches each limitation of applicant’s claimed invention including polyurethane and oil, applicant’s argument based on wrong assumption that there is a separated gel composition (polyurethane and oil) in the cosmetic composition, however, polyurethane gel does not exist after being mixed in the cosmetic composition. Therefore, the 103 rejection is still proper.

	Applicants argue that A composition made by mixing polyurethane that has been dispersed in water results in certain desirable properties. For example, according to Omura's, a composition made according to the disclosed method "adheres well to skin." And all argument of section 10 is included herein by reference.
	In response to this argument: As discussed in the above 103 rejection and response to argument, the combination of prior art teaches each limitation of applicant’s claimed invention including polyurethane and oil, and the 103 rejection is still proper.

Applicants argue that Omura discloses the use of KSG-44 in Example 2-1 (see Table 2-1) as a swollen form of non-emulsifying cross-linked silicone (Note 2). This product is similar to the crosslinked silicone gel of Applicant's own Preparation Example 1.17 which is mixed in the cosmetic of Comparative Example 1. 18 KSG-43 and KSG-44 are known products in the field of cosmetics. Both are made by the same manufacturer: Shin-Etsu Chemical Co., Ltd. Both are known to have similar properties. Both use vinyl dimethicone/lauryl dimethicone cross-polymer as a crosslinked
silicone. They differ primarily in the nature of the oil agent. KSG-43 uses
 Therefore, KSG-44, like KSG-43 in Comparative Example I of the present application, would have been expected to result in low elasticity and transparency of the
crosslinked silicone gel. It would also have been expected to result in inferior resiliency
and gloss. 19 As a result, the skilled person would have readily seen that Omura's
Example 2-1 would fail to result in a composition having the properties of the composition recited in claim 16.
In response to this argument: This is not persuasive. Omura discloses the use of KSG-44 together with polyurethane in the example, and applicant’s comparative example includes silicone gel without polyurethane in the composition, thus, applicants failed to compare with closest prior art teaching and the 103 rejection is still proper.

Applicants argue that the citation of Pinzon relies on Pinzon' s disclosure of a clear and transparent gel. "The inventors have found that the use of specific structuring polymers and oil-soluble cationic surfactants may result in a stable composition. For example, in one embodiment, the compositions of the invention may provide good gelling efficiency and/or maintain desirable cosmetic application properties". 20
Accordingly, based on Pinzon, the skilled person would have understood that one
forms a gel using both structuring polymer and an oil-soluble cationic surfactant.
The present invention manages to avoid the use of cationic surfactant. Therefore,
Pinzon fails to teach that highly transparent polyurethane gel composition can be obtained from the combination of a particular polyurethane and an oil agent as in the present invention.
In response to this argument: This is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). AS discussed in the above 103 rejections, the combination of prior art teaches each limitation of applicant’s claimed invention, Pinzon et al. is only relied on for teaching clear transparent gel is suitable gel form for cosmetic foundation, and furthermore, a clear transparent may be pleasant at least for certain customer. Therefore, it is obvious for one of ordinary skill in the art to have a clear transparent gel, which would have a transmittance of 700nm of 90% or more. Therefore, the 103 rejection is till proper.

Applicants argued claim 38, 42 (cancelled and into claim 16), 43 and 46,
In response to this argument: This is not persuasive. As clearly discussed in the above 103 rejections and response to argument, the combination of prior art teaches each limitation of applicant’s claimed invention including amended claim 16 , 43 and 46. Therefore, the 103 rejection is still proper.

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANFENG SONG/Primary Examiner, Art Unit 1613